Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 29, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  149789(24)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 149789
                                                                    COA: 321499
                                                                    Berrien CC: 2011-016332-FC
  BILLY JO ORRICK,
            Defendant-Appellant.

  _________________________________________/

         By order of May 25, 2016, the motion for reconsideration of this Court’s October
  28, 2015 order was held in abeyance pending the decisions in People v Steanhouse
  (Docket No. 152849) and People v Masroor (Docket Nos. 152946-8). On order of the
  Court, the cases having been decided on July 24, 2017, 500 Mich. 453 (2017), the motion
  for reconsideration is again considered, and it is DENIED, because it does not appear that
  the order was entered erroneously.

        CLEMENT, J., did not participate.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 29, 2017
         a1120
                                                                               Clerk